                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                           CRIMINAL NUMBER:
                v.
                                                           1:18-cr-00032-2-DLF
 CONCORD MANAGEMENT AND
 CONSULTING LLC

         Defendant.


DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S OPPOSITION
TO THE GOVERNMENT’S MOTION FOR AN EARLY RETURN TRIAL SUBPOENA

       Pursuant to Federal Rule of Criminal Procedure 17(c), Defendant Concord Management

and Consulting LLC (“Concord” or “Defendant”), through counsel, submits this opposition to the

Government’s Motion for an Early Return Trial Subpoena (“Motion” or “Mot.”). In support,

Concord states as follows:

       I.      INTRODUCTION

       Despite a year-long investigation, hundreds of subpoenas and search warrants, and more

than four million documents collected, the government now wants one more thing, this time from

Concord: Could it provide from business records located outside of the United States all

documents related to the allegations in the Superseding Indictment that the government must prove

at trial? And it does so in a diminutive four-page Motion that cites no legal authority supporting

its proposition, and ignores the significant legal and factual obstacles to its request. Regardless of

whether this request is a joke, a plea for help, or the government’s latest effort to manipulate these

proceedings to extract the greatest tactical advantage, is of no moment, because the subpoena

request should be denied.




                                                  1
       II.     BACKGROUND

       Both the Original and the Superseding Indictments charge Concord with conspiring to

defraud the United States by interfering with the lawful governmental functions of the Department

of Justice, the Federal Election Commission, and the State Department. Despite the breadth of the

charges against all defendants generally, the allegations against Concord are far more limited.

Specifically, the Superseding Indictment devotes only a few sentences (unchanged substantively

from the Original Indictment) to Concord’s role in the alleged conspiracy, i.e., that it “controlled

funding, recommended personnel, and oversaw ORGANIZATION activities through reporting

and interaction with ORGANIZATION management,” Sup. Ind. ¶ 11, which according to the

government included in person meetings between Mr. Prigozhin and two co-defendants, Id. ¶¶ 13,

14. This what the government must prove at trial against Concord, because it represents the only

link between Concord and the larger alleged conspiracy.

       The government filed the Original Indictment ten months after the appointment of the

Special Counsel in May 2017, and continued to investigate after the Indictment. The investigation

involved hundreds of different legal process to various entities which resulted in the collection of

over four million documents turned over in discovery to Concord many of which are subject to the

Court’s stringent Protective Order that precluded them for over a year from being shared with

Concord employees or officials, co-defendants, or alleged co-conspirators or even removed from

defense counsel’s offices.

       Despite the staggering size of this collection, and with less than a month before the

government’s exhibit list is due, the government filed the instant motion seeking for the first time

documents directly from Concord. ECF No. 267. Under the auspices of Federal Rule of Criminal

Procedure 17(c), the government seeks a court-issued early-return trial subpoena to Concord,

directing it to produce, among other things, “records reflecting any payments from Concord


                                                 2
Management and Consulting LLC to any of the following entities, either directly or via an

intermediary or subsidiary organization: Internet Research Agency LLC, Neva News LLC,

Commercial News Agency LLC, Internet Research LLC, Federal News Agency LLC, MediSintez

LLC, Glavset LLC, MixInfo LLC, Azimuth LLC, Novinfo LLC, Nation News LLC, Economy

Today LLC.” ECF 267-1. Five of these entities are neither named defendants nor unindicted co-

conspirators identified in the government’s bill of particulars nor even mentioned in the

Indictment. Also requested are similar records related to payments by Concord Management and

Consulting LLC to the same entities, “for goods and services.” Id. Finally, the proposed subpoena

also seeks documents reflecting any meetings between individuals from Internet Research Agency

and Concord Management and Consulting LLC; all communications between individuals affiliated

with Internet Research Agency and Concord Management and Consulting LLC; and all

communications between individuals affiliated with Concord Management and Consulting LLC

and any of the named co-defendants, as well as corporate records and computer infrastructure

information. Id.

       Put another way, the government’s request sounds a lot like it is seeking both documents

it needs to prove that Concord “controlled funding, recommended personnel, and . . . report[ed]

and interact[ed] with” its alleged co-conspirators, see Sup. Ind. ¶ 11, and copies of documents it

has but for which there is no way for the government to authenticate and admit into evidence. Mot.

2-3. The government should have addressed these problems pre-indictment, not shortly before

trial. And for the Court to permit this subpoena (even though the government proposes no way to

actually serve it), that would for all intents and purposes allow the government to continue to

conduct its investigation without limitation post-indictment.




                                                3
       II.     LAW & ARGUMENT

       Rule 17(c)(1) states that “[a] subpoena may order the witness to produce any books, papers,

documents, data, or other objects the subpoena designates.” Fed. R. Crim. P. 17(c)(1).1 Rule 17

is not designed as a discovery tool but instead is intended to be used to prevent delays during trial

when documents are produced in response to a subpoena duces tecum and are offered in evidence.

See United States v. Ferguson, 37 F.R.D. 6, 7 (D.D.C. 1965). Unlike Rule 16, which permits

limited discovery in criminal cases, the purpose of Rule 17(c) “was not to grant additional

discovery, but merely to facilitate and expedite trials, in order that a trial may not be delayed while

counsel are examining voluminous documents produced in response to a subpoena.” United States

v. Carter, 15 F.R.D. 367, 369 (D.D.C. 1954). To otherwise construe Rule 17 as a discovery rule

“would render Rule 16 nugatory and meaningless and would defeat its limitations.” Id. To prevent

an overbroad use for discovery purposes, Rule 17 requires the Court to review the subpoena, which

is “no mere technicality” but a “vital protection against misuse or improvident use of [such

subpoenas].” Ferguson, 37 F.R.D. at 8. In order to obtain a subpoena under Rule 17(c), the

Supreme Court has recognized that the party seeking production “must clear three hurdles: (1)

relevancy; (2) admissibility; and (3) specificity.” United States v. Nixon, 418 U.S. 683, 700 (1974).

               A.      The Government’s Proposed Subpoena Violates Rule 17

       The government’s requested subpoena improperly seeks information that is discovery

material and represents nothing more than a fishing expedition in an effort to obtain documents (if

such documents actually exist) that the government assumes will support the allegations in the

Superseding Indictment. In the alternative the government is seeking admissibility through the



1
 The government conspicuously omits the phrase “the witness” in its recitation of the Rule. Mot.
1.



                                                  4
back door by hoping to obtain directly from Concord copies of documents it already has and

establish admissibility as admissions of a party opponent and co-conspirator statements in

furtherance of the alleged conspiracy. Mot. 2. But as discussed below, such material is not

properly the subject of an early-return trial subpoena under Rule 17, and the government cites no

authority suggesting otherwise. Moreover, even if the request were adequately specific—which it

is not—it would fail the relevance and admissibility requirements because the sheer volume of

documents sought would make it impossible to determine whether any particular one meets the

requirements of the Federal Rules of Evidence. This is anathema to the purpose of Rule 17, which

is to expedite—not delay—trial.

                       1.      The Request is Insufficiently Specific

       As noted, this Court has recognized strict limits on what Rule 17 allows, particularly as it

relates to the specificity requirement. See United States v. Libby, 432 F. Supp. 2d 26, 31-32

(D.D.C. 2006). Among those limits is the requirement that “courts will not approve a subpoena

for documents based upon requests for disclosure from broad categories of documents.” Id. at 31.

“Specificity, by definition, requires . . . [a] link that explains what the government expected to find

and why it expected to find it” through the evidence sought in a subpoena. United States v. Vo, 78

F. Supp. 3d 171, 181 (D.D.C. 2015). Put another way, it is inappropriate for a Rule 17 subpoena

to be “used as a fishing expedition to see what may turn up.” Libby, 432 F. Supp. 2d at 32 (internal

quotation marks omitted).

       This Court has rejected overly broad requests on specificity grounds before. See United

States v. North, 708 F. Supp. 402 (D.D.C. 1989). In North, the Court denied a government

subpoena request under Rule 17(c) for the defendant’s notebooks used between February 1, 1983

and November 25, 1986 on the ground that the government could not “identify any material entry

or practice that assures the Court that the standards of relevance, materiality and necessity . . . will


                                                   5
be satisfied.” Id. at 403, 404. Moreover, the Court added that the “wording of the proposed

subpoena is unduly broad, as it could sweep within its ambit notebooks never used at work, and

its time span as initially framed is too broad.” Id. at 404 (emphasis in original).

       The government’s request here is similarly lacking. Indeed, like in North, it seeks

documents, which even if they exist are located outside the United States and would not be in the

English language, from a time period spanning multiple years, related to “any payments,” “any

meetings,” and “all communications” between individuals associated with Concord and 12

different entities and 13 individuals. ECF No. 267-1. This is not a “tailored . . . request” as the

government asserts. Id. To the contrary, it is a wholesale effort to discover the proverbial needle

in a haystack, and sweeps within its ambit documents that likely have nothing to do with the

conspiracy charge alleged in the Superseding Indictment. See North, 708 F. Supp. at 404. As

such, the government’s request should be rejected as insufficiently specific.

                       2.      The Requested Documents are Inadmissible

       The government’s request fails the relevancy and admissibility prongs of the Nixon test for

largely the same reason that it is insufficiently specific—it sweeps too broadly for the Court to

determine whether any particular piece of evidence will be relevant or admissible at trial. Indeed,

the request does not even specify what it is seeking; rather, it merely identifies “records,”

“documents,” and “communications.” ECF No. 267-1. From this, it is impossible to tell if the

requested return will involve evidence that would be either relevant or admissible under the Rules

of Evidence. See Libby, 432 F. Supp. 2d at 31 (noting that the relevancy and admissibility prongs

of the Nixon test are governed by the Rules of Evidence). As to relevancy, the government further

complicates matters in requests 4 and 5 by seeking records reflecting payments to Neva News

LLC, Commercial News Agency LLC, Federal News Agency LLC, Nation News LLC, and

Economy Today LLC, none of which are defendants or unindicted co-conspirators. As such, it


                                                  6
will be impossible for the Court to determine how, much less whether, such evidence is relevant

to the charged conspiracy.

       Put another way, in order to make a determination about relevancy or admissibility, the

Court would first need to assume that there was, in fact, a conspiracy, and that Concord participated

in the alleged conspiracy in exactly the way that the government sets forth in the Superseding

Indictment. This alone is improper and a ground for rejecting the government’s request.

       Moreover, by failing to give the Court a basis on which to make fundamental

determinations about relevance and admissibility, the government’s request also undermines a

central tenet of Rule 17, which is “to expedite the trial by providing a time and place before trial

for the inspection of subpoenaed materials.” Nixon, 418 U.S. at 698-99. Here, assuming only for

purposes of argument that the requested documents exist and could be produced pursuant to the

proposed subpoena, the sheer scope of the request—covering over four years, “any individual

affiliated with” Concord or co-defendant Internet Research Agency, bank records for twelve

different entities—guarantees a massive effort to search for and identify any responsive

documents. In that circumstance, regardless of whether the government’s request is for an early-

return trial subpoena or a subpoena for production at trial, the inevitable result will be delay. The

volume of material will ensure arguments (and many motions in limine) over relevancy and

admissibility. In sum, given the impossibility of making a timely relevancy and admissibility

determination regarding the huge swath of requested evidence, the government’s proposed

subpoena fails these prongs as well.




                                                 7
               B.      The Government’s Motion Ignores the Complexities of Its Proposed
                       Request

       In addition to the technical failures of the government’s requested subpoena under the

applicable legal standard, a significant shortcoming in the government’s Motion is its complete

failure to address the substantial complexities raised by its request—of which there are several.

       First, compliance with the subpoena—if issued—would subject both Concord and its

counsel to potential legal peril in Russia, and thus any subpoena issued by this Court pursuant to

the government’s request would be subject to a motion to quash under established law. Rule

17(c)(2) provides that a party served with a trial subpoena may move to quash or modify the

subpoena if compliance would be “unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2). Recent

decisions from the D.C. Circuit and this Court have recognized that a subpoena to a foreign entity

that would require the entity to violate foreign law can, under circumstances like those here, meet

the definition of “unreasonable or oppressive.” See In re Grand Jury Subpoena, 912 F.3d 623,

633-34 (D.C. Cir. 2019) (considering argument by a foreign corporation invoking Federal Rule of

Criminal Procedure 17(c)(2) that a grand jury subpoena was “unreasonable or oppressive” and

should be quashed because it would require the corporation to violate its country’s domestic law);

see also In re Sealed Case, 825 F.2d 494, 498 (D.C. Cir. 1987) (reversing contempt order entered

against foreign bank for failing to comply with a grand jury subpoena where compliance would

have constituted a criminal offense in a different country on the specific facts of that case, noting

the court’s “considerable discomfort to think that a court of law should order a violation of law,

particularly on the territory of the sovereign whose law is in question[,]” that “[m]ost important to

our decision is the fact that [the contempt] sanctions represent an attempt by an American court to

compel a foreign person to violate the laws of a different foreign sovereign on that sovereign’s

own territory” and a “decision whether to enter a contempt order in cases like this one raises grave



                                                 8
difficulties for courts”); In re Grand Jury Investigation of Possible Violations of 18 U.S.C. § 1956

and 50 U.S.C. § 1705, 381 F. Supp. 3d 37, 49 (D.D.C. 2019) (“A subpoena might be unreasonable

or oppressive if compliance would violate foreign law.”).

       Here, if the Court were to issue the government’s requested subpoena, Concord would be

able to demonstrate that the request would cause Concord to violate Russian law on Russian soil—

a result that is improper under controlling law. See In re Sealed Case, 825 F.2d at 498 (party

challenging subpoena on basis that it would require the party to violate foreign law bears burden

of making such a showing) (per curiam). Specifically, if Concord, individuals acting on its behalf,

undersigned counsel, or its Russian counsel were to produce the information requested in the

government’s proposed subpoena to the government pursuant only to a U.S. subpoena,2 they would

likely be subject to legal jeopardy in Russia under criminal and other laws.

       For example, production of information in response to the government’s requested item

3—“Documents sufficient to identify any Internet Protocol address used by Concord Management

and Consulting LLC from January 1, 2014 to February 1, 2018”—would for Russian citizens

arguably satisfy the elements of the crime “State Treason,” Article 275 of the Russian Criminal

Code, which provides a term of imprisonment of up to 20 years for a single count of “rendering

financial, logistical, consultancy or other assistance to a foreign government or an international or

foreign organization or representatives thereof in activities directed against the security of the

Russian Federation.” Id. at Ugolovnyi Kodeks Rossiiskoi Federatsii [Criminal Code] [UK RF]



2
  The legal way provided under Russian law for a foreign government to obtain evidence located
in Russia for a criminal proceeding abroad is pursuant to an international request for legal
assistance. See Code of Criminal Procedure of the Russian Federation, Article 457, “Execution in
the Russian Federation of a Request for Legal Assistance,” as amended Nov. 4, 2019 (available at
http://www.consultant.ru/document/cons_doc_LAW_34481/978fcc8d14628b074b83f3083ca9b0
9568d20d3a/).


                                                 9
art.                 275                   (Russia),                   available                  at

www.consultant.ru/document/cons_doc_LAW_10699/2ca391674eeaa02069722fa3f13cbb41cce0

a95d/). The broad treason statute could easily be applied to any or all of the other items sought to

be included in the subpoena as being voluntary cooperation (from the perspective of Russian law),

see n.2, supra, with the United States government in a matter that the United States government

has on multiple occasions cited as grounds for imposing sanctions on Russian citizens and their

property. See, e.g., Press Release, Department of the Treasury, Treasury Sanctions Russian Cyber

Actors for Interference with 2016 U.S. Elections and Malicious Cyber-Attacks (Mar. 15, 2018),

https://home.treasury.gov/news/press-releases/sm0312 (announcing designation of Russian

entities and individuals for conduct alleged in the Indictment); Press Release, Department of the

Treasury, Treasury Targets Assets of Russian Financier who Attempted to Influence 2018 U.S.

Elections,”    https://home.treasury.gov/news/press-releases/sm787        (announcing     additional

designations for alleged election interference).3

       Providing information on Russian computer networks would also facially violate Article

274 of the Russian Criminal Code, “Violation of the Rules of Operation of Systems of Storage,



3
  Moreover, the Russian State Duma, the lower house of Russian Parliament, is currently
considering bill number 710099-7, that would prohibit any Russian person from providing
information to a foreign government or organization that leads to the imposition of sanctions. See
Draft Law No. 710099-7, submitted by State Duma Deputy M.V. Yemelyanov, May 15, 2019
(available                                                                                         at
http://asozd2c.duma.gov.ru/addwork/scans.nsf/ID/8B8067E9744291E8432583FB004BD50C/$F
ILE/710099-7_15052019_710099-7.PDF). A person convicted may face imprisonment for a term
up to 5 years, a fine up to 5 million rubles and deprivation of the right to occupy certain positions
or engage in certain activities for up to 10 years, for each count. The fact that the legislative
purpose of this bill is to further criminalize provision of information in this precise situation is
made clear in the first sentence of the explanatory note by the bill’s sponsors: “In connection with
the sanctions pressure from foreign governments, any information about companies relating to
persons who have already been sanctioned allows OFAC to include these companies in the
sanctions list.” Id.



                                                    10
Processing or Transmission of Computer Information and Information-Telecommunications

Networks.” Id. at Ugolovnyi Kodeks Rossiiskoi Federatsii [Criminal Code] [UK RF] art. 274

(Russia),                                      available                                        at

www.consultant.ru/document/cons_doc_LAW_10699/b5a4306016ca24a588367791e004fe4b14b

0b6c9/ (amended Nov. 4, 2019). That law provides that any violation of the rules of access or

operation of computer networks that leads to a major loss, blocking, modification or copying of

computer information is punishable by a fine of up to 500,000 rubles or disgorgement of income

or correctional labor of up to one year, or probation, forced labor or imprisonment of up to two

years. Id. A violation of this statute that created a threat of “grave consequences” is punishable

by up to 5 years’ imprisonment. Id. There is a particularized risk that information provided by

Concord could or would be used for surveillance purposes which might be lawful from a U.S.

perspective, but would from a Russian perspective constitute a foreign incursion into Russian

computer infrastructure.4

       The materials requested in items 6, 7, 8 and 9 also include documents that, if they exist,

would constitute and/or contain personal data that, if Concord had such data, Concord would be

generally forbidden by law from producing to the U.S. government or any third-party without each

individual’s consent under Article 7 of Russian Federal Law 152-FZ, “On Personal Data,”

paragraph 1 of Article 3 of which defines the term “personal data” broadly as “any information

relating to an individual who is directly or indirectly identified or identifiable[.]” Id. at “On


4
  There is also a particularized risk of such information being used for out-and-out cyberattacks,
similar to those carried out by the U.S. military during the 2018 midterm elections. See Ellen
Nakashima, U.S. Cyber Command Operation Disrupted Internet Access of Russian Troll Factory
on     Day       of     2018      Midterms,      Wash.     Post    (Feb.      27,    2019),     at
www.washingtonpost.com/world/national-security/us-cyber-command-operation-disrupted-
internet-access-of-russian-troll-factory-on-day-of-2018-midterms/2019/02/26/1827fc9e-36d6-
11e9-af5b-b51b7ff322e9_story.html



                                               11
Personal    Data,”      No.   No.   152-FZ      Art.     3,   7,   Jul.     27,       2006,     available   at

www.consultant.ru/document/cons_doc_LAW_61801/. Each violation of this prohibition entails

administrative liability in the form of a fine of up to 40,000 rubles under Article 13.13 of the

Russian Code of Administrative Offenses, “Unlawful Activity Relating to Protection of

Information.” Id. at Kodeks Rossiiskoi Federatsii RF OB Administrativnykh Pravonarusheniiakh

[Code of Administrative Violations] art. 13.13 (Russia) (as amended Dec. 2, 2019). Giving the

U.S. government information on the correspondence and meetings of Russian citizens without

their consent also satisfies the elements of the crime of “Invasion of Privacy,” Article 137 of the

Russian Criminal Code, which provides penalties of a fine up to 200,000 rubles or disgorgement

of income, or forced labor of up to two years combined with a restriction on allowed occupation

for up to three years, community service of up to 360 hours, detention for up to four months or up

to two years’ imprisonment. Id. at Ugolovnyi Kodeks Rossiiskoi Federatsii [Criminal Code] [UK

RF]              art.               237                (Russia),                  available                 at

http://www.consultant.ru/document/cons_doc_LAW_10699/4234a27af714cc608ea71b7bae9400

f3613c8f60/ (amended Nov. 4, 2019).

       Russian law also has concepts of criminal conspiracy, criminal accomplices, separate

criminal liability for preparation for crime, criminal enterprise and the like that could be applied

to undersigned counsel and/or local counsel for participating in any production of documents to

the U.S. government that violates Russian law. Id. at Ugolovnyi Kodeks Rossiiskoi Federatsii

[Criminal       Code]         [UK         RF]     art.        35          (Russia),           available     at

www.consultant.ru/document/cons_doc_LAW_10699/c7778082963ad8bd72f941e737f99a57ceb

f81ac/) (“Commission of a Crime by a Group, a Group by Conspiracy, an Organized Group or

Criminal Enterprise (Criminal Organization)” as amended Nov. 4, 2019).




                                                  12
       Given these constraints, Concord is prepared to challenge any subpoena issued pursuant to

the government’s request on this basis, which would result in further delay—because of the

government’s belated request—and is ultimately unnecessary because, by the government’s own

admission, it already possesses information on the requested topics. Mot. 3.

       Second¸ the government cites no legal authority—and Concord is aware of none—

supporting its request for a Rule 17 subpoena to a foreign corporation defendant with no presence

in the United States, such that any responsive documents would be located only in a foreign

country. The only authority on which the government relies is a single citation to a thirty year old

case from the Northern District of Illinois, United States v. McCollom, 651 F. Supp. 1217 (N.D.

Ill. 1987), which is easily distinguishable. Mot. 3. Specifically, McCollom involved a trial

subpoena directed to an individual U.S. citizen defendant—not a foreign corporation. More

importantly, however, the government in McCollom was willing to seek use immunity related to

the production of the documents identified in the subpoena under 18 U.S.C. §§ 6002 and 6003. Id.

at 1219-20. Needless to say, the government has made no such offer to Concord here, rendering

any comparison to McCollom completely irrelevant.

       Moreover, as it relates to Rule 17(c), the government’s request in McCollom was far more

targeted than what is requested here. Specifically, the government sought the defendant’s “check

registers” and “accounts,” which are types of documents that the court recognized “have common,

ordinary meanings,” and are thus easily identifiable.       Id. at 1224.   Here, by contrast, the

government’s general request for “records,” “documents,” and “communications” identifies

merely broad categories of documents—exactly the type of overly broad categories that courts

have rejected under Rule 17. North, 708 F. Supp. at 404.




                                                13
       Third, the government’s request ignores the significant issues associated with serving

process on a foreign-entity in Russia when that entity has no business presence in the United States.

To that end, undersigned counsel has no authority to accept a subpoena on Concord’s behalf, nor

does counsel have any authority or ability to access or collect the documents at issue. Accordingly,

even if the requested subpoena were proper under Rule 17—which it unquestionably is not—it

should still be denied based on the government’s complete failure to consider whether the law

actually permits it to serve a subpoena and compel the production of documents from a foreign

corporation with no presence in the United States, and has only appeared before this Court through

counsel to defend itself.

       Rule 17(e) governs service of a subpoena in a foreign country and provides that “[i]f the

witness is in a foreign country, 28 U.S.C. § 1783 governs the subpoena’s service.” Fed. R. Crim.

P. 17(e)(2). Section 1783, on its face, applies to “a national or resident of the United States who

is in a foreign country.” 28 U.S.C. § 1783(a). But courts have interpreted § 1783 “to limit the

court’s personal jurisdiction to subpoena a foreign corporation to the kind of circumstances

described in International Shoe Company v. Washington, 326 U.S. 310 (1945).” See In re Arawak

Trust Co. (Cayman), Ltd., 489 F. Supp. 162, 165 (E.D.N.Y. 1980) (finding that the foreign

corporation was not subject to U.S. subpoena “merely because it transfer[ed] funds and

maintain[ed] a bank account [in the United States]”). The D.C. Circuit has applied a similar

test. See e.g., In Re Sealed Case, 832 F.2d 1268, 1272 (D.C. Cir. 1987) (finding that a subpoena

for records of a foreign company is enforceable only if the company does sufficient business or

otherwise has sufficient contacts within the United States to enable the court to exercise personal

jurisdiction over it). Here, there is no dispute that Concord has no contacts with the United States,




                                                 14
as would be required to satisfy the personal jurisdiction analogy and thus allow for the Court to

issue a subpoena.

         Other courts interpreting Rule 17 have similarly recognized that they have no power to

compel aliens living outside the United States to respond to a subpoena. Gillars v. United States,

182 F. 2d 962, 978 (D.C. Cir. 1950) (“Aliens who are inhabitants of a foreign country cannot be

compelled to respond to a subpoena. They owe no allegiance to the United States.”) (quoting

United States v. Best, 76 F. Supp. 138, 139 (D. Mass. 1948)); see also United States v. Theresius

Filippi, 918 F. 2d 244, 246 n. 2 (1st Cir. 1990) (“The United States has no subpoena power over a

foreign national in a foreign country.”); United States v. Johnpoll, 739 F.2d 702, 709 (2d Cir. 1984)

(holding that Swiss nationals in Switzerland are “not amendable to service of United States process

. . .”); United States v. Haim, 218 F. Supp. 922, 926 (S.D.N.Y 1963) (“the court has no power to

compel the attendance of aliens when such are, at the time of the request, inhabitants of a foreign

country”). This authority highlights the yawning gap in the government’s logic, which seems to

gloss over any potential problems with serving or obtaining a return of a subpoena from a foreign

corporation—like Concord—that has no presence in the United States.

         Further, the government’s request fails to comply with the Department of Justice’s own

policies, which similarly recognize that a court cannot issue a subpoena for documents located in

a foreign country to a foreign corporate entity that has no connection to the United

States. “[F]oreign governments strongly object to such subpoenas, contending that they constitute

an improper exercise of United States jurisdiction.” Dep’t of Justice Manual, Subpoenas,

https://www.justice.gov/jm/criminal-resource-manual-279-subpoenas (last visited December 5,

2019).




                                                 15
       Given these limits on what the rules allow, this Court has quashed Rule 17 subpoenas

issued by the government where its conduct “overstepped” the principles outlined in the rule. See

Vo, 78 F. Supp. 3d at 174. In Vo, this Court acknowledged the fundamental truth that “[t]he

government’s power when prosecuting criminal cases is not infinite. Nor does it extend to any

power not specifically forbidden by law.” Id. at 173. In the case, the Court criticized the

government’s defense of its actions (improperly issuing a Rule 17 subpoena without court

permission) as one that “was reminiscent of a grade schooler seeking to avoid detention: Our

actions are authorized because nothing specifically prohibits them.” Id. at 174. The court found

there was no legal basis to support such argument and therefore concluded that the subpoenas were

improper. Id.

       The same result is appropriate here. The government cites no legal authority giving it

permission to subpoena documents from a foreign-corporation criminal defendant with no

presence in the United States. Nor does it explain how it might be able to accomplish service of

such a subpoena. Despite these significant hurdles, the government went ahead and filed its

Motion anyway—and simply turned a blind eye to any possible procedural concerns. But as this

Court has recognized, the absence of a prohibition is not the same as affirmative permission to do

something, and the facts here make clear that there is no mechanism for serving Concord. The

Court should reject the government’s request.

       Fourth, the government’s request threatens to completely derail the Court’s pretrial

scheduling order. Because of its late-filed subpoena request, the government now concedes that,

if the Court grants its motion, the government is able to serve the subpoena, and the documents

are produced, the government will not be able to include any of the requested documents on its

trial exhibit list, which is currently due on January 6, 2020. In light of this fact, the government




                                                16
simply informs the Court (without seeking permission to amend the scheduling order) that it “will

supplement its exhibit list with any documents from the subpoena production that the government

intends to use at trial on or before January 27, 2020.” Mot. 1 n.1. Apart from disrespecting the

Court’s orders, this unilateral scheduling change has significant follow-on effects, because the

government conveniently omits the fact that Concord’s motions in limine related to the

government’s exhibit list are currently due on February 7—less than two weeks after the

government’s new self-imposed deadline. As a result, the government has simply decided that if

its Motion is granted, Concord will suffer prejudice from an even more compressed briefing

schedule in order to raise any challenge to the government’s supplemental exhibit list.

       This is yet another example of the government seeking to gain a tactical advantage by

dictating to the Court how it wants things to be done. It is unacceptable and must be put to an end.

       III.    CONCLUSION

       That the government would try to subpoena documents from Concord mere weeks before

its exhibit list is due is telling. The government either lacks confidence in its ability to prove its

case at trial, or it never had admissible evidence to do so to begin with. Either way, Rule 17 is not

meant to be a backstop against an incomplete investigation, and it is certainly not intended to

remedy an insufficient indictment. Accordingly, the government’s motion should be denied.

Dated: December 9, 2019                               Respectfully submitted,

                                                      CONCORD MANAGEMENT AND
                                                      CONSULTING LLC

                                                      By Counsel




                                                 17
      /s/ Eric A. Dubelier
     Eric A. Dubelier (D.C. Bar No. 419412)
     Katherine Seikaly (D.C. Bar No. 498641)
     Reed Smith LLP
     1301 K Street, N.W.
     Suite 1000 – East Tower
     Washington, D.C. 20005
     202-414-9200 (phone)
     202-414-9299 (fax)
     edubelier@reedsmith.com
     kseikaly@reedsmith.com




18
